UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 91-2062

                     ANGEL SIERRA-SERPA,

                    Plaintiff, Appellant,

                              v.

                   MANUEL MARTINEZ, ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

         [Hon. Carmen C. Cerezo, U.S. District Judge]
                                                    

                                         

                            Before

                     Selya, Circuit Judge,
                                         

         Coffin and Campbell, Senior Circuit Judges.
                                                   

                                         

Carlos V. Garcia Gutierez with whom  Guillermo J. Ramos Luina  was
                                                             
on brief for appellant.
Carlos  Lugo  Fiol,  Assistant  Solicitor  General, Department  of
                  
Justice, with whom Reina Colon De Rodriguez, Acting Solicitor General,
                                       
was on brief for appellees.

                                         

                        June 15, 1993
                                         

          Per  Curiam.   The  Supreme  Court  of Puerto  Rico
                     

issued  its  opinion and  a  judgment  on  February 5,  1993,

Sierra-Serpa v. Martinez, No.  CT-92-344 (P.R. Feb. 5, 1993),
                        

responding to the question certified by this court on May 27,

1992.  See  Sierra-Serpa v.  Martinez, 966 F.2d  1 (1st  Cir.
                                     

1992).

          The   sole  issue   in  this   appeal  is   whether

plaintiff's    1983 action  was barred  by Puerto  Rico's one

year statute of limitations  for tort actions.  The  district

court held that it  was barred and dismissed the  action.  On

appeal, this  court found  that the issue  turned on  whether

Section 3  of Article 40  of the  Puerto Rico  Code of  Civil

Procedure, 32  L.P.R.A.    254, was implicitly  repealed when

Article 20  of the Penal Code  of 1937 was repealed  in 1974.

If Article 40(3)  was implicitly  repealed, then  plaintiff's

action  was  barred by  the  statute of  limitations  and was

properly dismissed.  The Puerto Rico Supreme  Court stated in

its opinion  that  Article  40(3)  was  implicitly  repealed,
                                      

responding  in  the  negative  to our  question  whether,  in

essence,  Article   40(3)   excluded  from   the   applicable

limitations  period  the  time  during  which  plaintiff  was

imprisoned.  

          In light of the opinion and judgment of the Supreme

Court  of Puerto  Rico,  we hold  that  the district  court's

                             -2-

dismissal  of  appellant's   complaint  as  time  barred   is

affirmed.           So ordered.    
                              

                             -3-